DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claims 1-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koren et al. (US 205/0213949A1) in view of Sorabji et al. (US 7378618) and Deacon et al. (US 6476362).
	Koren discloses in reference to claim:

1. A thermal processing chamber 10, comprising: a chamber body 12 defining a processing volume; a quartz window 32; a reflector plate (bottom surface of chamber serves to reflect), wherein the quartz window and the reflector plate are disposed on opposite sides of the processing volume; a substrate support 15 (implied as a ring by drawings)  disposed in the processing volume, wherein the substrate support comprises an edge ring having a substrate supporting surface (See [0082] which discusses that systems using rings and not using rings are contemplated.); a first heating source 22  disposed above the quartz window 32 and is operable to direct energy towards the processing volume through the quartz window, wherein the heating source comprises a plurality of heating elements 24 grouped in a plurality of heating zones[see Figure 1]; a temperature sensor 30 disposed through the reflector plate[see Figure 1] ; and a second heating source 42 operable to direct pulsed energy towards the edge ring.
Koren discloses [0082] …….The tuning devices could also irradiate the wafer edge from the side. This is especially useful in cases where a slip-free ring (i.e. a heating ring used to heat the edges of a wafer) is not present in the system.   --Tuning device 40 as shown in FIG. 6 can be used to heat various locations of the wafer. In one embodiment, however, it has been found that this configuration is particularly well adapted to heating the outer edges of the wafer, where the wafer tends to lose heat due to radiation and convection during heating cycles. In particular, it has been found that the system illustrated in FIG. 6 is particularly well adapted to heating the outer 3 to 5 millimeters of the wafer. It should be understood, however, that tuning device 40 can be positioned to heat other locations on the wafer.
Note that Koren effectively implies that an edge ring is contemplated to be used.
Sorabji teaches a similar device wherein the support for the substrate explicitly includes an edge ring.  
One of skill in the art would find it obvious under at least one of KSR rationales A,B,C,D to modify the Koren device to include the edge ring substrate support as taught by Sorabji, particularly since the structural details of the substrate support are limited in Koren.  
Koren does not explicitly disclose the plurality of heating element grouped in a plurality of concentric heating zones, however, such configurations are known in the art as evidenced by Deacon.  Deacon discloses a thermal processing apparatus similar to the claimed invention including, inter alia, a first and second heating source 102, and wherein the first heating source is disclosed as being configured into concentric heating zones (see Figure 7).  Note, Deacon also discloses the benefit of the concentric rings over the provision of linearly configured heat sources shown in figure 1. 

    PNG
    media_image1.png
    587
    1039
    media_image1.png
    Greyscale

One of skill in the art would find it obvious under at least KSR rationales A, C, or D to modify the Koren device to provide the heating source configuration in concentric zones as taught by Deacon to better control the temperature profile of a circular substrate. 

2. The thermal processing chamber of claim 1, wherein the second heating source 42 is disposed above the quartz window. See Figure 6
3. The thermal processing chamber of claim 1, wherein the heating element comprises laser diodes. The tuning devices can be, for instance, are lamps or lasers. The tuning device used in the present invention can be any suitable lamp or lamp configuration that is capable of directing a focused light beam onto a certain location of a substrate. For instance, in one embodiment, the tuning device can be a laser. The tuning device can be an active localized source such as a tungsten halogen bulb in an optical configuration, an arc lamp, or a laser diode with relatively high power.
4. The thermal processing chamber of claim 1, wherein the second heating source 40 comprises a plurality of heating elements 42 grouped in a plurality of azimuthally controlled zones. See figure 5 and 6
    PNG
    media_image2.png
    513
    403
    media_image2.png
    Greyscale

5. The thermal processing chamber of claim 4, wherein the plurality of azimuthally controlled zones (from figure 5 above) are disposed within the plurality of concentric heating zones (as taught by Deacon , Fig. 7). 

6. The thermal processing chamber of claim 1, further comprising: a system controller 50 operable to adjust at least one of frequency, phase, and amplitude of the pulsed energy from the second heating source.
-- Other parameters of the tuning device that can be controlled include e.g. the emitted  spectrum, pulse parameters such as time, duty-factor or frequency, pulse-shape, frequency-time characteristics if the device is used in a pulse mode, the spacial position of the device relative to the wafer, the state of polarization, the size and angle of the illuminated area on the wafer, coherence in time and space, and parameters of any optical devices such as apertures, filters, lenses of various kind, mirrors which e.g. at least partly but not necessarily surround the light source of the tuning device.

7. The thermal processing chamber of claim 1, wherein the edge ring is rotatable. 
Koren discloses during processing, substrate holder 15, in one embodiment, can be adapted to rotate wafer 14 using a wafer rotation mechanism 21. Rotating the wafer promotes greater temperature uniformity over the surface of the wafer and promotes enhanced contact between wafer 14 and any gases introduced into the chamber. It should be understood, however, that besides wafers, chamber 12 is also adapted to process optical parts, films, fibers, ribbons, and other substrates having any particular shape.
8. A thermal processing chamber, comprising: a chamber body defining a processing volume 400, wherein the chamber body comprises: a quartz window; and a reflector plate, wherein the quartz window and the reflector plate are disposed on opposite sides of the processing volume; a substrate support disposed in the processing volume, wherein the substrate support comprises an edge ring to receive and support a substrate at an edge region; a heating source disposed outside the quartz window to direct energy towards the processing volume through the quartz window, wherein the heating source comprises a plurality of heating elements grouped in a plurality of concentric heating zones; a sensor assembly disposed through the reflector plate to measure temperature along different radial locations in the processing volume; an auxiliary heating element positioned to direct pulsed energy towards the edge ring; and a system controller operable to adjust at least one of frequency, phase, and amplitude of the pulsed energy from the auxiliary heating element.  See claim 1 above, mutatis mutandis

	Koren does not explicitly disclose in reference to claim:

9. The apparatus of claim 8, wherein the heating source and auxiliary heating element are positioned on opposite sides of the substrate support.
	Note that Deacon discloses a thermal processing unit similar to the claimed invention wherein the first and second heating sources are located on opposite sides of the substrate support. 
One of skill in the art would find it obvious under at least KSR rationales A, C, or D to modify the Koren device to provide the heating source configuration wherein the heating source and auxiliary heating element are positioned on opposite sides of the substrate support as taught by Deacon to better control the temperature profile of a circular substrate at the edge. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



tsc